HARRIS, Judge.
Purina Mills, Inc. (Purina) sued Wayne and Deanie Stewart (Stewart) on an open account. Stewart, pro se, filed a timely answer which did not request jury trial. Purina, however, moved to. strike the answer as not complying with the rules of civil procedure. The judge agreed, and on September 30 the answer was stricken and Stewart was given time to file an amended answer. The court’s order did not limit the time in which the amended answer could be filed.
On October 16 (some 16 days later), Stewart filed his amended answer which included a demand for jury trial. On Purina’s motion for default judgment because Stewart did not amend his answer within a “reasonable” time, .the court refused to enter a default judgment but took under advisement Purina’s motion to deny jury trial. Subsequently, Purina was permitted to file an amended complaint to which Stewart filed a response and again requested trial by jury.
As follow-up to his earlier reservation of ruling on Purina’s previous motion to deny jury trial1 and without apparent consideration of Stewart’s response to the amended complaint, Judge Smith denied Stewart’s motion for jury trial.
The case was subsequently assigned to Judge Grimes for trial and a non-jury trial was conducted with judgment being entered in favor of Purina.
Purina urges that the denial of jury trial was a proper sanction for Stewart’s failure to file an amended answer within a reasonable time. However, since the court’s order did not prescribe a time for filing, it is not surprising that this pro se litigant was unaware of any filing urgency. The court permitted the filing of the amended answer and the response to the amended complaint.
We find the demand for jury trial timely filed and reverse for a new (jury) trial,
REVERSED and REMANDED.
DAUKSCH and GRIFFIN, JJ., concur.

. There is no motion in the record directed to the jury demand contained in the response to the amended complaint.